
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 369
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Terry submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		To state the belief of the House of
		  Representatives that the President and the Secretary of the Treasury have the
		  authority to choose the order in which to pay obligations of the United
		  States.
	
	
		Whereas the President and Secretary of the Treasury have
			 expressed a belief that they lack the authority necessary to choose the order
			 in which to pay the obligations of the United States;
		Whereas the President and Secretary of the Treasury have
			 expressed a belief that, in the context of Congress not having raised the
			 statutory limit on the public debt, the Treasury would be forced to pay
			 obligations on a first-in first-out basis;
		Whereas there is no Constitutional, statutory, or other
			 basis for concluding that the Department of the Treasury is required to pay
			 outstanding obligations in the order in which they are presented for payment
			 unless it chooses to do so; and
		Whereas the Department of the Treasury is free to
			 liquidate obligations in any order it finds will best serve the interests of
			 the United States: Now, therefore, be it
		
	
		That the House of Representatives believes
			 that the President and the Secretary of the Treasury have the authority to
			 choose the order in which to pay obligations of the United States.
		
